                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:19-CR-494-4D

UNITED STATES OF AMERICA,                   )
Plaintiff,                                  )
           vs.                              )
                                            )
SANGEETA DENISE NICHOLSON,                  )
         .Defendant.                        )

                                        ORDER

       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Motion to Continue Sentencing (D.E. 105) in the above captioned matter, be sealed until

such time as requested to be unsealed by the Defendant.




       This the   2-.3   day of __J_un_e_ _, 2020.




                                    JMES C. DEVER, III
                                    UNITED STATES DISTRICT JUDGE




     Case 5:19-cr-00494-D Document 113 Filed 06/23/20 Page 1 of 1
